Exhibit 10.1

 

AMENDMENT NO. 1 TO
FIFTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF CENTENNIAL RESOURCE PRODUCTION, LLC

 

This Amendment No. 1 (this “Amendment”) to the Fifth Amended and Restated
Limited Liability Company Agreement of Centennial Resource Production, LLC (the
“Company”), dated as of October 11, 2016 (the “Agreement”), is entered into as
of December 28, 2016 by the Company and Centennial Resource Development, Inc., a
Delaware corporation and sole manager of the Company (the “Corporation” or, in
its capacity as the sole manager of the Company, the “Manager”).  Capitalized
terms used but not defined herein have the meaning given such terms in the
Agreement.

 

WHEREAS, in connection with the closing of the transactions contemplated by
those certain Subscription Agreements, dated as of December 22, 2016, by and
between the Corporation and each of Riverstone VI Centennial QB Holdings, L.P.,
a Delaware limited partnership, Riverstone Non-ECI USRPI AIV, L.P., a Delaware
limited partnership, and REL US Centennial Holdings, LLC, a Delaware limited
liability company (collectively, the “Riverstone Entities”), on the date hereof,
the Corporation has issued to the Riverstone Entities (i) 3,473,590 shares of
the Corporation’s Class A Common Stock, par value $0.0001 per share (the
“Class A Common Stock”), and (ii) 104,400 shares of the Corporation’s Series B
Preferred Stock, par value $0.0001 per share (the “Series B Preferred Stock”),
which Series B Preferred Stock is convertible into shares of Class A Common
Stock on a 250-to-1 basis and has the other powers, preferences and rights set
forth in that certain Certificate of Designation of Series B Preferred Stock of
Centennial Resource Development, Inc., dated as of the date hereof, in exchange
for gross proceeds of approximately $430 million (the “Riverstone Proceeds”);

 

WHEREAS, in connection with the closing of the transactions contemplated by
those certain Subscription Agreements, each dated as of December 2, 2016, by and
between the Corporation and certain investors named therein (collectively, the
“Investors”), on the date hereof, the Corporation has issued to such Investors
an aggregate of 33,012,380 shares of Class A Common Stock, in exchange for gross
proceeds of approximately $480 million (the “PIPE Proceeds”);

 

WHEREAS, under Section 3.04(a) of the Agreement, if the Corporation issues a
share of its Class A Common Stock or any other Equity Securities of the
Corporation, (i) the Company shall issue to the Corporation one Common Unit (if
the Corporation issues a share of Class A Common Stock), or such other Equity
Security of the Company (if the Corporation issues any other Equity Security)
corresponding to the Equity Security issued by the Corporation, and with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Security of the Corporation and (ii) the net proceeds received by the
Corporation with respect to the corresponding share of Class A Common Stock or
other Equity Security shall be concurrently contributed by the Corporation to
the Company as a Capital Contribution;

 

--------------------------------------------------------------------------------


 

WHEREAS, under Section 16.03 of the Agreement, the Manager, acting alone, may
amend the Agreement to reflect the issuance of additional Common Units or Equity
Securities in accordance with Section 3.04 of the Agreement; and

 

WHEREAS, the Manager desires to amend the Agreement to (i) provide for the
issuance of (x) 36,485,970 additional Common Units and (y) 104,400 Series B
Preferred Units (as defined herein) to the Corporation and (ii) reflect the
contribution by the Corporation of the Riverstone Proceeds and the PIPE Proceeds
to the Company as a Capital Contribution, in each case in accordance with
Section 3.04 of the Agreement.

 

NOW, THEREFORE, the Company and the Manager hereby enter into this Amendment to
provide as follows:

 

Section 1.                                           Amendments.

 

(a)                                 Article I of the Agreement is hereby amended
to include the following definitions in the appropriate alphabetical order:

 

“Amendment No. 1 Effective Date” means December 28, 2016.

 

“Conversion Date” means the date on which the Corporation’s Series B Preferred
Stock convert into the Conversion Shares in accordance with Section 8 of the
Series B Certificate of Designation.

 

“Conversion Shares” means the number of shares of Class A Common Stock issued by
the Corporation upon the conversion of the Corporation’s Series B Preferred
Stock in accordance with Section 8 of the Series B Certificate of Designation.

 

“Redemption Price” has the meaning set forth in the Series B Certificate of
Designation.

 

“Series B Certificate of Designation” means that certain Certificate of
Designation of Series B Preferred Stock of Centennial Resource
Development, Inc., dated as of the date hereof, as the same may be amended or
supplemented from time to time.

 

“Series B Liquidation Preference Amount” means $0.0001.

 

“Series B Preferred Stock” means the Series B Preferred Stock, par value $0.0001
per share, of the Corporation.

 

“Series B Preferred Unit” means a Unit representing a fractional part of the
Company Interests of the Members and having the rights and obligations specified
with respect to the Series B Preferred Units in this Agreement.

 

(b)                                 Section 3.03 of the Agreement is hereby
amended by (i) changing the heading thereof to “Recapitalization; Warrants; the
Corporation’s Purchase of Common Units; the Corporation’s Additional Capital
Contributions” and (ii) adding a new clause (d) at the end thereof as follows:

 

2

--------------------------------------------------------------------------------


 

“(d)                           The Corporation’s Additional Capital
Contributions.  Pursuant to Section 3.04(a), on the Amendment No. 1 Effective
Date, the Corporation contributed to the Company cash in the aggregate amount of
$910,000,003.80 in exchange for 36,485,970 Common Units and 104,400 Series B
Preferred Units.  The parties hereto acknowledge and agree that such
contribution by the Corporation will result in a “revaluation of partnership
property” and corresponding adjustments to Capital Account balances as described
in Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations.

 

(c)                                  Article III of the Agreement is hereby
amended by adding a new Section 3.12 at the end thereof as follows:

 

“Section 3.12                       Establishment of Series B Preferred Units.

 

(a)                                 General.  The Company hereby designates and
creates a class of Equity Securities to be designated as “Series B Preferred
Units,” initially consisting of a total of 104,400 Series B Preferred Units to
be issued to the Corporation.

 

(b)                                 Rights of Series B Preferred Units.  The
Series B Preferred Units shall have the following rights, preferences and
privileges and shall be subject to the following duties and obligations:

 

(i)                                     Maturity.  Except as provided in
Section 3.12(b)(vi), the Series B Preferred Units shall be perpetual.

 

(ii)                                  Voting.  Notwithstanding anything to the
contrary set forth in this Agreement, the holders of the Series B Preferred
Units shall have no voting rights, except as set forth in this
Section 3.12(b)(ii) or as required by law. The affirmative vote of Members
holding a majority of the Series B Preferred Units then outstanding, voting as a
separate class, shall be required to approve any amendment, alteration or repeal
of any provision of this Agreement that adversely affects the rights,
preferences, privileges or voting powers of the Series B Preferred Units. With
respect to any matter on which the holders of Series B Preferred Units are
entitled to vote, each Series B Preferred Unit shall be entitled to one vote on
such matter.

 

(iii)                               Distributions.  Notwithstanding anything to
the contrary in this Agreement, no preferred distributions shall be declared or
paid on the Series B Preferred Units; however, holders of the Series B Preferred
Units shall be entitled to participate in any Distributions paid by the Company
in accordance with Section 4.01.

 

(iv)                              Transfer of Series B Preferred Units.  No
holder of Series B Preferred Units may Transfer any interest in any Series B
Preferred Units, except Transfers pursuant to and in accordance with
Section 10.02.

 

(v)                                 Conversion.  On the Conversion Date, the
Series B Preferred Units shall automatically convert into a number of Common
Units equal to the number

 

3

--------------------------------------------------------------------------------


 

of Conversion Shares issued by the Corporation, and the Manager shall promptly
amend Schedule 1 to reflect such conversion pursuant to this Section 3.12(b)(v).

 

(vi)                              Redemption.  If the Corporation elects to
redeem all (but not less than all) of the shares of Series B Preferred Stock in
accordance with Section 9 of the Series B Certificate of Designation, then
substantially simultaneously with such redemption, the Company shall redeem from
the Corporation all (but not less than all) of the Series B Preferred Units by
payment of immediately available funds equal to the Redemption Price.  In the
event that the Corporation shall default in the payment of the Redemption Price,
the Company shall not be required to redeem the Series B Preferred Units until
such time as the Corporation shall redeem the shares of Series B Preferred Stock
so called for redemption.

 

(d)                                 Section 14.02 of the Agreement shall be
amended and restated in its entirety as follows:

 

“Section 14.02  Liquidation and Termination.  On dissolution of the Company, the
Manager shall act as liquidator or may appoint one or more Persons as
liquidator.  The liquidators shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Delaware
Act.  The costs of liquidation shall be borne as a Company expense.  Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Manager.  The steps to be
accomplished by the liquidators are as follows:

 

(a)                                 as promptly as possible after dissolution
and again after final liquidation, the liquidators shall cause a proper
accounting to be made by a recognized firm of certified public accountants of
the Company’s assets, liabilities and operations through the last day of the
calendar month in which the dissolution occurs or the final liquidation is
completed, as applicable;

 

(b)                                 the liquidators shall cause the notice
described in the Delaware Act to be mailed to each known creditor of and
claimant against the Company in the manner described thereunder;

 

(c)                                  the liquidators shall pay, satisfy or
discharge from Company funds, or otherwise make adequate provision for payment
and discharge thereof (including the establishment of a cash fund for contingent
liabilities in such amount and for such term as the liquidators may reasonably
determine): first, all expenses incurred in liquidation; and second, all of the
debts, liabilities and obligations of the Company; and

 

(d)                                 all remaining assets of the Company shall be
distributed by the end of the Taxable Year during which the liquidation of the
Company occurs (or, if later, by ninety (90) days after the date of the
liquidation) as follows: (i) first, to the holders of the Series B Preferred
Units on a pro rata basis until the holders of such Series B Preferred Units
receive, in respect of each Series B Preferred Unit held by them, the Series B
Liquidation Preference Amount and (ii) second, to the Members in accordance with
Article IV.  The distribution of cash and/or property to the Members in
accordance with the provisions of

 

4

--------------------------------------------------------------------------------


 

this Section 14.02 and Section 14.03 below constitutes a complete return to the
Members of their Capital Contributions, a complete distribution to the Members
of their interest in the Company and all the Company’s property and constitutes
a compromise to which all Members have consented within the meaning of the
Delaware Act.  To the extent that a Member returns funds to the Company, it has
no claim against any other Member for those funds.”

 

(e)                                  Schedule 1 to the Agreement shall be
amended and restated in its entirety and replaced with Schedule 1 to this
Amendment.

 

Section 2.                                           Binding Effect; Intended
Beneficiaries.  This Amendment shall be binding upon and inure to the benefit of
the Company, the Members and their respective heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

Section 3.                                           Counterparts. This
Amendment may be executed in separate counterparts, each of which will be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto.

 

Section 4.                                           Applicable Law.  This
Amendment shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  Any dispute relating hereto shall be heard in
the state or federal courts of the State of Delaware, and the parties agree to
jurisdiction and venue therein.

 

Section 5.                                           Effectiveness.  Except as
hereby amended, the Agreement shall remain in full force and effect.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed or caused to be executed on its
behalf this Amendment No. 1 to Fifth Amended and Restated Limited Liability
Company Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

CENTENNIAL RESOURCE PRODUCTION, LLC

 

 

 

 

 

By:

/s/ George S. Glyphis

 

Name: George S. Glyphis

 

Title: Chief Financial Officer

 

 

 

 

 

MANAGER:

 

 

 

CENTENNIAL RESOURCE DEVELOPMENT, INC.

 

 

 

 

 

By:

/s/ Mark G. Papa

 

Name: Mark G. Papa

 

Title: Chief Executive Officer

 

[Signature Page to Amendment No. 1 to

Fifth Amended and Restated Limited Liability Company Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1*

 

SCHEDULE OF MEMBERS

 

Member

 

Common
Units

 

Series B
Preferred
Units

 

Percentage
Interest

 

Contribution Closing
Capital Account
Balance

 

Additional Cash
Capital
Contributions

 

Additional Non-
Cash Capital
Contributions

 

Capital Accounts

 

Centennial Resource Development, Inc.

 

200,835,049

 

104,400

 

91.2965

%

$

1,510,610,887.95

 

$

910,000,003.80

 

—

 

**

 

Centennial Resource Development, LLC

 

12,227,062

 

—

 

5.5553

%

$

112,964,942.88

 

—

 

—

 

**

 

NGP Centennial Follow-On LLC

 

2,681,961

 

—

 

1.2185

%

$

32,576,828.94

 

—

 

—

 

**

 

Celero Energy Company, LP

 

4,246,898

 

—

 

1.9296

%

$

39,236,783.94

 

—

 

—

 

**

 

 

--------------------------------------------------------------------------------

* This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Common Units
or other Equity Securities, or to reflect any additional issuances of Common
Units or Equity Securities pursuant to this Agreement.

 

** Schedule of Members to be updated as soon as practicable after the date
hereof to include the Capital Accounts of the Members.

 

--------------------------------------------------------------------------------